nre$lll
               [t! w
                   t I'c

                 lln t\e @nite! Ststrd @ourt                      of   frDeral   @tuims

                                                      No. 13-248 C
                                                                                           FILED
                                                (Filed February 12, 2014)
                                                                                          FEB   12   2014

                                                    UNPUBLISHED                       U.S. COURT OF
                                                                                     FEDERALCLAIMS
tit lacks jurisdiction over Ms. Tumer's claim and therefore grants defendant's
motion to dismiss.

                                      BACKGROUNDI

       ln     pro se amended complaint filed August 5,2013, Ms. Tumer alleges
            her
that the Department of the Treasury, Office of the Comptroller of the Cunency (the
OCC) owes her a wire transfer in the amount of $1,850,000.00 pursuant to an
implied-in-fact contract between Ms. Turner and the OCC. Ms. Tumer alleges that
the OCC is in breach ofthat alleged contract, and requests that this court "[c]ompel
the [OCC] to release a wire, which represents personal property of the Plaintiff, for
the total sum of $ 1,850,000.00 USD to her [bank] account . . . in accord[ance] with
the jurisdiction of the court as described in 28 U.S.C. $ 1491." Am. Compl. at 1.2
Additionally, she requests an award of"interest . . . at the reasonable rate of 3.68%
which would accrue [at] an annual rate of $68,080.00." 1d lT I I .

       The government, in its motion to dismiss, aptly summarizes the salient
factual allegations set forth in Ms. Tumer's amended complaint:

                         Ms. Tumer alleges that the OCC "contacted [her]
                  and informed her that a wire directed to her was within
                  their possession and requested the completion of an
                  Application for Clearance on Legitimacy of Funds."
                  Am. Compl. '||f 1. Ms. Tumer alleges that she complied
                  with the OCC's request, completed the application, and
                  wired the required fee of $420.00 to the appropriate
                  account. Id. Thereafter, Ms. Turner alleges, the OCC
                  notified her "that the International Monetarv Fund [MF)

        '/ The facts recited here, taken from plaintiffs amended complaint and the parties'
submissions in connection with defendant's motion to dismiss, are undisputed unless otherwise
indicated.

         2/ Ms. Tumer filed
                              her original complaint on April 8, 2013. The govemment moved to
dismiss the complaint for lack ofsubject matter jurisdiction pursuant to RCFC l2(b)(l) on July
8, 2013, asserting that plaintiff failed to allege any money-mandating source of law sufficient to
confer jurisdiction on this court. Rather than respond to the govemment's motion to dismiss,
plaintiff instead filed a motion to amend her complaint, which the court granted on August 5,
201 3 while simultaneously denying defendant's motion to dismiss as moot.
put a stop order on the wire for payment ofCurrency
Fluctuation Charges in the amount of $3,700.00." 1d
Ms. Turner states that the OCC provided her with a letter
from the IMF, stating that she was entitled to receive
$1,8[5]0,000.00 after the $3,700.00 payment was made.
Id. Ms. Turner asserts that she made the $3,700.00
payment, received a receipt for the payment from the
OCC, but that Timothy Long, "Assistant Deputy Chief
Council" at the OCC, failed to forward this payment to
the IMF. lld.ln3. Ms. Turner states that "Mr. Timothy
Long's refusal to pay the IMF the $3,700.00 placed the
[OCC] in breach of the implied[-]in-fact contract and is
liable for the damage[] that the Plaintiff has sustained due
to his negligence and attempt to hold the Plaintiff
responsible for the outstanding fee as stated in the
fraudulent case against the Plaintiff." [1d] Ms. Tumer
alleges that Mr. Long's failure to forward her payment to
the IMF to remove the [stop order] "places the [OCC] in
breach of the implied-in-fact contract." Udl fl 10.




       The stated purpose of Ms. Tumer's amended
complaint is, among other things, to compel the OCC to
release a monetary wire transfer, which she alleges
represents her personal property, in the sum of
$1,850,000.00. Am. Compl. tl 11. She claims that she
made the appropriate payment to the IMF, but that,
instead of the release ofthe wire as guaranteed by the
IMF, she received a receipt for a partial payment with a
balance due of $15,859.00. [Id.) u 2. Ms. Turner's
amended complaint alleges that she entered into an
implied-in-fact contract with the OCC . . . that provides
this Court with jurisdiction to entertain her claim seeking
an order requiring the OCC to release the monetary sum
that she requests. Ms. Turner asserts that, because Mr.
Timothy Long, an employee at the OCC, breached the
               alleged implied-in-fact contract, she is owed money
               damages in the amount of $1,850,000.00.

Def.'s Mot. at 3-4, 9-10.3

       In support of these allegations, Ms. Turner filed an appendix in which she
included copies of several documents purporting to be official OCC documents.a
Included in Ms. Turner's appendix is a document purporting to be an OCC
"Payment Voucher" dated March 5,2013 and allegedly prepared by Mr. Long.
Compl. App. A-3. This document purports to authorize an "[e]xpress swift wire
transfer of inheritance sum of $1,850,000.00" to Ms. Tumer, and is ostensibly
approved by an individual named "Clarence Frank." .Id In addition, Ms. Turner
includes in her appendix a document titled "Application for Clearance on
Legitimacy of Funds," which she allegedly submitted at the OCC's behest on or
about February 20,2013, id. at A-1, as well as documents purporting to be OCC-
issued "[r]eceipt[s]" reflecting payments of $420.00 and $3,700.00 allegedly made
by Ms. Turner in or about March 2013, id. at A-2, A-8. Finally, Ms. Turner
includes a photocopy of an OCC identification card purportedly belonging to Mr.
Long. Id. at A-15.

       Defendant filed a motion to dismiss the amended complaint on September
 16,2013. In its motion, the govemment argues that this court lacks subject matter
jurisdiction over plaintiff s claim because plaintiff has not suffrciently alleged the
existence ofa contract between herself and the United States. Plaintiff filed her
response on December 18,2013, and the government filed its reply on January 16,
 2014.

       r/  Although not necessarily germane to the government's pending motion to dismiss, the
court notes that, by Ms. Tumer's own admission, this is not the first time plaintiff has submitted
payments in the thousands of dollars in the hope of receiving a wire transfer in the millions of
dollars. In her amended complaint, Ms. Tumer alleges that, in 2007, she "purchased a Judicial
Clearance Certificate (JCC) for the sum of $1,200.00" 1o receive a wire transfer of $1,800,000.00
from the Nigerian govemment. Am. Compl. !J 5. Ms. Tumer apparently never received that
wire, however, as it was "not released due to a stop order by Abbey Bank in London." 1d

        a/ Ms. Tumer filed her appendix
                                         on April 8, 20t 3 along with her original complaint.   She
did not file an appendix to her amended complaint. Thus, all references to Ms. Tumer's
appendix referto the appendix filed onApril 8,2013. The court will henceforth refer to Ms.
Tumer's appendix as "Compl. App."
                                        DISCUSSION

l.     Pro Se Litigants

       The court acknowledges that Ms. Tumer is proceedingpro se, and is "not
expected to frame issues with the precision of a common law pleading." Roche v.
United States Postal 9eru.,828 F.2d I 555, 1558 (Fed. Cir. 1987). Pro se plaintiffs
are entitled to a liberal construction oftheir pleadings. See Haines v. Kerner, 404
U.S. 519, 520 (1972) (requiring that allegations contained in a pro se complaint be
held to "less stringent standards than formal pleadings drafted by lawyers").
Accordingly, the court has examined the amended complaint and briefs thoroughly
and has attempted to discem all of plaintiff s legal arguments.)

il.    RCFC l2(bxf) Motions to Dismiss

       The relevant issue in a motion to dismiss under RCFC l2(bXl) "'is not
whether a plaintiff wilt ultimately prevail but whether the claimant is entitled to
offer evidence to support the claims."' Pattonv. United States,64 Fed. C|.768,
773 (2005) (quoting Scheuer v. Rhodes,4l6 U.S. 232,236 (1974), abrogated on
other grounds by Harlow v. Fitzgerald,4sT U.S. 800 (1982). In considering the
issue of subject matter jurisdiction, this court must presume all undisputed factual
allegations to be true and construe all reasonable inferences in favor ofthe
plaintiff. Scheuer,416 U.S. at236; Reynolds v. Army & Air Force Exch. Serv.,
846F.2d746,747 (Fed. Cir. 1988) (citations omitted).

       Where the court's jurisdiction is challenged, the plaintiffbears the burden of
establishing subject matter j urisdiction by a preponderance ofthe evidence and by
presenting competent proof. Alder Tenace, Inc. v. United States, 16l F.3d 1372,
1377 (Fed. Cir. 1998) (citing McNutt v. Gen. Motors Acceptance Corp. of lnd.,298
         5/ In this regard, the court notes
                                            that plaintiff submitted on January 2 4,2014 a document
titled "Request to Include the Declaratory Statement of Lucinda MP Umiamaka into the Record."
The Clerk's Office stated that this submission was defective because no provision ofthe court's
rules allow for the filing of such a document. The matter was referred to the undersigned for a
ruling. On February 6,2014,ihe court granted plaintiff s request and deemed the submission to
be filed as a motion for leave to include Ms. Umiamaka's declaration as an enclosure to
plaintiff s response to defendant's motion to dismiss. In rendering a decision on defendant's
motion to dismiss, the court has considered each of plaintiff s submissions, including the
document submitted by Ms. Tumer on January 24, 2014 and filed on February 6, 2014.
U.S. 178, 189 (1936)); Reynolds,846F.2d at 748 (citations omitted). If the
plaintiff fails to meet its burden, and jurisdiction is therefore found to be lacking,
the court must dismiss the action. RCFC l2(hX3).

         In considering a motion to dismiss for lack of subject matter jurisdiction
which challenges the truth ofjurisdictional facts alleged in the complaint, the court
may make findings of fact pertinent to its jurisdiction. Feteiro v. United States,
350 F.3d 1318, 1324 (Fed. Cir. 2003) (citing Moyer v. United States, 190 F.3d
 I 3 14, 1 3 I 8 (Fed. Cir. 1999), and Reynolds, 846 F.2d at 7 47); Rocovich v. United
States,933 F.2d 991,993 (Fed. Cir. 1991) ("In determining whether a motion to
dismiss should be granted, the Claims Court may find it necessary to inquire into
jurisdictional facts that are disputed."). In making findings of fact pertinent to its
jurisdiction, the court is not restricted to the face of the pleadings, but may review
evidence extrinsic to the pleadings, including declarations or affidavits. Rocovich,
 933 F.2d at 994 (citing Land v. Dollar, 330 U.S. 731, 735 n.4 (1947), and
Reyno lds, 846 F .2d at 7 47 ).

I[.   Tucker Act Jurisdiction

        Pursuant to the Tucker Act, the United States Court of Federal Claims has
jurisdiction "to render judgment upon any claim against the United States founded
 either upon the Constitution, or any Act ofCongress or any regulation ofan
executive department, or upon any express or implied contract with the United
 States, or for liquidated or unliquidated damages in cases not sounding in tort." 28
U.S.C. $ 1a91(a)(1) (2012). The Tucker Act, however, "does not create any
substantive right enforceable against the United States for money damages" but
"merely confers jurisdiction upon it whenever the substantive right exists." United
States v. Testan, 424 U.S. 392, 398 (1976) (citation omitted). A plaintiff coming
before this court, therefore, must identiff a separate provision of law conferring a
substantive right for money damages against the United States. Todd v. United
States,386 F.3d 1091, 1094 (Fed. Cir.2004)(citingTestan,424U.S. at 398).

      Here, the money-mandating source of law identified by plaintiff is an
alleged implied-in-fact contract with the OCC pursuant to which Ms. Tumer
claims she is owed a wire transfer in the amount of $1.850.000.00. See Am.
Compl. fl'1T 3, 8, 10-11. An implied-in-fact contract is "'an agreement . . . founded
upon a meeting of minds, which, although not embodied in an express contract, is
inferred, as a fact, from conduct ofthe parties showing, in the light ofthe
surrounding circumstances, their tacit understanding. "' Barrett Refining Corp. v.
United States,242F.3d 1055, 1059 (Fed. Cir. 2001) (quoting Balt. & Ohio R.R.
Co. v. United States,26l U.S. 592, 597 (1923)). This court, under the Tucker Act,
has jurisdiction over claims against the United States for breach of implied-in-fact
contracts. See, e.g.,Hanlinv. UnitedStates,2l4F.3dl3l9,l32l (Fed. Cir.2000)
(citingGouldv. unitedstates,67F.3d925,929 (Fed. Cir. 1995));Lewisv. United
States, 70 F.3d 597, 603 (Fed. Cir. 1995).

       Nevertheless, a claim founded upon an implied-in-fact contact must be
well-pleaded to confer jurisdiction upon this court. See, e.g., Bank of Guam v.
United States,578 F.3d 1318, 1325 (Fed. Cir. 2009) (stating that "[a] well pleaded
allegation ofa breach of either an express or implied-in-fact contract is sufficient
to overcome challenges to jurisdiction" (citing Trauma Sen. Grp. v. Unites States,
 104 F.3d 1321,1325 (Fed. Cir. 1997))). The required elements of an implied-in-
fact contract with the United States are: (l) mutuality of intent to contract; (2)
consideration; (3) lack of ambiguity in offer and acceptance; and (4) actual
authority of a government representative to bind the government in contract.
Lewis,70 F.3d at 600 (intemal quotation marks omitted) (citing City of El Centro
v. United States,922F.2d 816, 820 (Fed. Cir. 1990)).

         A plaintiffs failure to allege facts supporting each ofthe required elements
of an implied-in-fact contract requires dismissal for lack of subject matter
jurisdiction. See, e.g., Crewzers Fire Crew Transp., Inc. v. United S/dler, No.
 2013-5104,2014 WL 463780, at *3 (Fed. Cir. Feb. 6,2014) (holding that plaintiff
"failed to present a nonfrivolous allegation that the [blanket purchase agreements]
at issue here are binding contracts" because the purchase agreements "reflect
illusory promises that do not impose obligations on either parly"); Girling Health
 Sys., Inc. v. United States, 949 F.2d 1145, | 147 (Fed. Cir. I 99 I ) (affi rming the
RCFC 12(bX1) dismissal of plaintiffs implied-in-fact contract claim based on an
alleged promise by the govemment contained in Internal Revenue Service Form
2553 because the form's language "manifests no intent to be bound" and plaintiff
"made no allegation suggesting that the United States received the consideration
necessary to form a binding contract") (citations omitted); Twp. of Saddle Brook v.
United States,104 Fed. Cl. 101, ll0 (2012) (dismissing implied-in-fact contract
claim for lack of subject matter jurisdiction because plaintiffs amended complaint
"fails to establish the elements necessary to demonstrate the existence ofan
implied-in-fact contract, such as a mutual intent to contract and an exchange of
consideration," and "provides nothing more than bald assertions that the [Army]
Corps [of Engineers] made an agreement with plaintiff') (citations omitted);
Gravatt v. United States, 100 Fed. Cl. 279,287 (2011) (dismissing implied-in-fact
contract claim for lack ofsubject matter jurisdiction because "[p]laintiff has not
pleaded any of the elements ofan implied-in-fact contract, rendering his allegation
of such a contract frivolous" and, "[i]ndeed, all of plaintiffs allegations are
nonsensical"); Ryan v. United States,57 Fed. C|.731,733-34 (2003) (dismissing
implied-in-fact contract claim for lack of subject matter jurisdiction because
plaintiffs "do not attempt to allege the elements of an implied-in-fact contract," and
therefore "[i]t is not clear what plaintiffs' alleged implied-in-fact contract
provides"), appeal dismissed sub nom. Ryan v. Naval Aviation Museum Found.,83
F. App'x 335 (Fed. Cir. 2003); Vanderbeekv. United States,41 Fed. Cl.545,547
(1998) (dismissing express and implied-in-fact contract claims for lack of subject
matter jurisdiction because the plaintiffs pleadings "show that there was no
unambiguous acceptance of plaintiff s terms," "indicate no mutuality of intent,"
and "cannot be read to create a contract with the government").

       Additionally, when the moving party has challenged the truth of
jurisdictional facts bearing on the existence ofan implied-in-fact contract with the
United States, the court may make findings of fact pertinent to the existence of
 such a contract, and may review evidence extrinsic to the pleadings in order to
make such findings. See, e.g., Cent. Freight Lines, Inc. v. United States, 87 Fed.
Cl. 104, 109 (2009) (Central Freigfu) (dismissing plaintiff subcontractor's express
and implied-in-fact contract claims for lack of subject matter jurisdiction because,
based upon the court's review of bills of lading filed by the subcontractor as well
as a declaration filed by the government, the subcontractor "has not presented
evidence sufficient to establish that [the prime contractor] had actual authority to
bind the United States in contract" (citing City of El Centro,922F.2d at 820)).

IV.   Analysis

       In suppo( of its motion to dismiss, the government first argues that "[t]he
amended complaint contains insufficient allegations to reasonably be construed as
alleging the existence of an express or implied contract." Def.'s Mot. at 11.
Specifically, defendant contends that "Ms. Turner does not allege that there existed
any of the elements ofa contract between the parties." 1d. Second, defendant
argues that'the factual assertions contained in Ms. Turner's amended complaint
are patently inaccurate, and . . . thus their patent inaccuracy is another reason that
the amended complaint does not support the existence of a contract." 1d In
support of its second argument, the govemment attaches to its motion the
declarations of two OCC employees: Patricia Pointer, Deputy Compholler for
Human Resources; and Vicki Parkhurst, Director of Accounting in the Office of
Management, Financial Management. Def.'s Mot. App. at 1-5.

        Ms. Pointer states in her declaration that she is "authorized to access OCC
employee records" in her position as Deputy Comptroller for Human Resources,
and that her review ofsuch records revealed that the OCC has never employed an
individual by the name of "Clarence Frank." Def.'s Mot. App. at 1, Pointer Decl. fl
 L Additionally, Ms. Pointer states that although OCC records "show that an
individual named Timothy Long was an employee of the agency," they also show
that "Mr. Long never held the position 'Assistant Depufy Chief Council' or
'Assistant Deputy Chief Counsel' while employed at the OCC," that Mr. Long
"was never employed as an attomey with the OCC," and that Mr. Long's "date of
separation from the OCC was July 1, 201 l" - i.e., nearly two years before the
alleged contract was formed. Id. at l-2, Pointer Decl.'|[[ 3. Ms. Pointer further
states that she has "personal knowledge ofMr. Long's appearance" and that the
document purporting to be a photocopy of Mr. Long's OCC identification card,
which plaintiff includes in her appendix, "is not apicture of Mr. Long." Id. at2,
Pointer Decl. fl 4. Finally, Ms. Pointer avers that she has personal knowledge of
the "typical format of OCC government identification cards," and that "the OCC
govemment identification card . . . [included in Ms. Turner's appendix] is not the
typical format for OCC government identification cards." Id., Pointer Decl. '!f 5.

       Ms. Parkhurst states that, as Director of Accounting, she is "responsible for
overseeing the OCC's financial management and financial resources, which
includes managing the OCC's operational accounting functions for disbursements
and collections," and therefore she has "knowledge of the OCC's financial
practices and procedures." Def.'s Mot. App. at 3-4, Parkhurst Decl. tf 2. Ms.
Parkhurst states that "[t]he OCC is an independent bureau of the U.S. Department
of the Treasury with primary supervisory responsibility over national banks under
the National Bank Act of 1864" and, as such, "is charged with ensuring that the
banks and savings associations that it regulates operate in a safe and sound manner
and in compliance with the laws requiring fair treatment of their customers and fair
access to credit and financial products." Id. at3, Parkhurst Decl. fl I (citing 12
U.S.C. $ l(a) (2012)). Ms. Parkhurst avers that, contrary to the allegations in the
amended complaint, the OCC "does not possess wire transfers directed to U.S.
Citizens nor does it make and/or request payments on behalf of U.S. Citizens to
release wire transfers." Id. at 4, Parkhurst Decl. !f 3. Additionally, Ms. Parkhurst
states that the OCC "does not communicate with the Intemational Monetary Fund
(IMF) on behalf of U.S. Citizens, nor does the OCC transfer payments on behalf of
U.S. Citizens to the IMF." 1d, Parkhurst Decl. tf 4. Finally, Ms. Parkhurst asserts
that she reviewed the documents included in Ms. Turner's appendix which purport
to be official OCC documents and concludes, "[t]o the best of [her] knowledge,
[that] these documents are not created by, or used by, the OCC as part of the
agency's financial practices and procedures ." Id., Parkhurst Decl. fl 5.

       Relying upon Ms. Pointer's and Ms. Parkhurst's declarations, defendant
argues that "Ms. Turner's assertions regarding Mr. Long's involvement with her
claim are patently false and inaccurate, and do not support her claim that a contract
was entered into between herself and the OCC." Def.'s Mot. at 13. The
govemment further contends that the "Payment Voucher" purportedly prepared by
Mr. Long and approved by "Clarence Frank" is a "counterfeit," and therefore "any
assertion with respect to a purported 'Clarence Frank' does not support Ms.
Turner's allegation that the parties entered into a contract, express or implied." Id
at 13-14. Furthermore, based upon Ms. Parkhurst's conclusion that the documents
included in Ms. Turner's appendix which purport to be official OCC documents
were, in fact, "not created by, or used by, the OCC as part of the agency's financial
practices and procedures," defendant argues that such documents "cannot support
Ms. Tumer's claim that the parties entered into a contract, express or implied." 1d
at 14. Finally, relying upon Ms. Parkhurst's attestation that the OCC "does not
possess wire transfers directed to U.S. Citizens" and "does not communicate with
the [IMF] on behalf of U.S. Citizens . . . [or] transfer payments on behalf of U.S.
Citizens to the IMF," the government maintains that "Ms. Turner's assertions with
respect to communications between the OCC and the IMF are at best inaccurate
and at worst the product of fraud." Id. at 15. For these reasons, defendant
contends that "the amended complaint cannot be read to create a contract between
Ms. Tumer and the Govemment" and must therefore be dismissed for lack of
subject matter jurisdiction. Id. at 16.




                                         l0
       In her response to the govemment's motion to dismiss, Ms. Tumer does not
challenge Ms. Pointer's and Ms, Parkhurst's declarations except to claim, without
any factual or legal support, that "[i]t has to be agreed that the picture [of Mr. Long
on the purported photocopy of Mr. Long's OCC identification cardl does not
appear to be fraudulently prepared and appears very authentic." Pl.'s Resp. at 12.
Plaintiffspends the bulk of her response describing, for the first time, e-mail
correspondence she allegedly exchanged with an OCC employee named 'Aida
Carter Plaza," who Ms. Turner claims promised that a wire in the amount of
$1,850,000.00 would be deposited in Ms. Tumer's bank account if Ms. Tumer
would submit certain documentation and direct payments of $420.00 and
$3,700.00 to bank accounts held by individuals named "Ronald Lustow" and
"Lucinda MP Umiamaka," respectively .' Id. at 1 -8, I I - 14. Plaintiff sets forth the
text ofthese alleged e-mails in her response. Id. at l-8. The e-mails each purport
to be sent from the address "p.carter@occcentral.org," and contain the closing
salutation "Yours in Service" followed by the signature of "Aida Carter Plaza,
Director for Bank Information Technology, Office of the Comptroller of the
Currency." 1d Plaintiff contends that the e-mails, together with her submission of
the requested documentation and payments of$420.00 and $3,700.00, established
an implied-in-fact contract with the United States:

                       [T]he Plaintiff has shown that she received a series
               of emails from Mrs. Aida Carter Plaza, in which she
               offered to release a pa1'rnent to the Plaintiff s account
               upon the receipt of a promissory note and the retum of a
               completed Application for Legitimacy on Funds which
               cost the Plaintiff $420. This offer was made to the
               Plaintiff to enable her to receive funds that were housed
               in their possession but in her name to avoid confiscation
               by the US Government. . . . Consideration was given
               with the payment of the $420 which was made into the
               account of Mr. Ronald Lustow as directed by Mrs. Aida
               Carter Plaza as well as the payment of the $3,700.00
               which OCC stated would be forwarded to the

      o/ Although Ms. Tumer's allegations concerning her alleged communications with "Aida
Carkr Plaza" appear in her response brief, rather than in the amended complaint, in view of Ms.
Tumer's pro se status t}re court will treat such allegations as having been properly set forth in the
amended comolaint.


                                                 ll
                Intemational Monetary Fund for the fulfillment of the
                Assurance Letter.

Id. aI 14-15.

       The government replies that "Ms. Turner's assertions with respect to
communications with Ms. Plaza are factually erroneous and patently false." Def.'s
Reply at 4. In support ofthis argument, defendant offers the declaration ofAida
Plaza Carter, Director of Bank Information Technology at the OCC. Id. Ex. A.
Ms. Carter states that she has never met or corresponded with Ms. Turner and did
not write the e-mails referenced in Ms. Tumer's response. 1d flfl 3-8. Ms. Carter
further asserts that she never uses the closing salutation "Yours in Service," never
signs her name as "Aida Carter Plaza," and never uses the e-mail address
"p.carter@occcentral.org." Id. nll 5-7. Additionally, she states that the "domain
name" used in the e-mails referenced in Ms. Turner's response
("@occcentral.org") is not used by any OCC personnel. 1d t[ 8 ("[T]o the best of
my knowledge, OCC e-mail addresses never contain the domain name
'occcentral.org.' Instead, . . . [they] contain the domain name '@occ.treas.gov. "').

        The court must agree with defendant that Ms. Turner has failed to present a
non-frivolous allegation of an implied-in-fact contract with the United States. The
first and most fundamental flaw in the amended complaint is the complete absence
of any factual allegations as to the basis for the OCC's alleged promise to pay Ms.
Turner $1,850,000.00 in exchange for a few thousand dollars. Ms. Tumer fails to
allege any facts demonstrating any plausible reason for such an uneven (and
unbelievable) bargain. Nor does Ms. Turner offer any bases upon which to
establish the OCC's authority to strike such a bargain in the first instance. Indeed,
the statute authorizing the creation of the OCC, which Ms. Parkhurst references in
her declaration, see Def.'s Mot. App. at 3, Parkhurst Decl. fl 1, provides that the
OCC's purpose and mission is to charter, regulate, and supervise national banks -
,?ol to serve as an intermediary between the IMF and individual U.S. citizens or to
hold funds on behalf of individual U.S. citizens. See 12U.S.C. g l(a) ("There is
established in the Department of the Treasury a bureau to be known as the 'Office
of the Comptroller of the Currency' which is charged with assuring the safety and
soundness of, and compliance with laws and regulations, fair access to financial
services, and fair treatment of customers by, the institutions and other persons
subjectto itsjurisdiction;');Cent. Nat'l Bankof Mattoonv. U.S. Dep'tof Treasury,


                                           12
912F.2d897,905 (7th Cir. 1990) ("The Comptrollerofthe Currency. .. has
comprehensive authority over national banks. He charters them; he audits them; he
enforces the laws relating to them; in short he is charged by the national banking
laws with the execution of all laws of the United States relating to the organization,
operation, regulation and supervision of national banks.") (citations and intemal
quotation marks omitted); First Nat'l Bank of Lamarque v. Smith, 610 F .2d 1258,
1263-65 (5th Cir. 1980). Plaintiff fails to allege any facts demonstrating that the
OCC, as part of its organizational mission and statutory mandate, holds funds
directed to, or requests payments on behalf of, individual U.S. citizens. Nor does
Ms. Tumer allege any facts demonstrating that the OCC communicates with, let
alone transfers payments to, the IMF on behalf of individual U.S. citizens.

        Furthermore, the "offer" Ms. Tumer alleges was made to her lacks the
requisite definiteness to form the basis ofa binding contract. "As a threshold
condition for contract formation, there must be an objective manifestation of
voluntary, mutual assent." Anderson v. United States, 344 F.3d 1343, 1353 (Fed.
Cir. 2003) (citingRestatement (Second) ofContracts $ 18 (1981). A contractual
offer is characterized by "'the manifestation of willingness to enter into a bargain,
so made as to justify another person in understanding that his assent to that bargain
is invited and will conclude it.'" Id. (quoting Reslatement (Second) of Contracts $
24). ln her amended complaint, Ms. Tumer alleges that the OCC "contacted [her]
and informed her that a wire directed to her was within their possession and
requested the completion of an Application for Clearance on Legitimacy of Funds"
as well as the payment of $420.00, then subsequently notified her "that the [IMF]
put a stop order on the wire" to be lifted upon further payment of"Currency
Fluctuation Charges in the amount of $3,700.00." Am. Compl. !f 1. In her
response to the government's motion to dismiss, Ms. Tumer makes additional
allegations that she "received correspondence from . . . Mrs. Aida C. Plaza . . . on
February 10, 2013 . . . which informed her that a payment [to her] was stopped due
to non-compliance with the US Patriot Act," and that she "received additional
information on February 15,2013 informing her that the matter was under
investigation and a Proof of Legitimacy of Funds was required [in order to release
the paymentl." Pl.'s Resp. at 1-2. Plaintiff s allegations in this regard are
ambiguous as well as implausible, and fail to demonstrate any intention on the part
of the OCC to enter into a contract for the pavment of $1.850.000.00 to Ms.
Turner.



                                          IJ
       Additionally, plaintiff makes no allegations suggesting that anyone at the
OCC acted with authority to bind the government in contract vis-d-vis Ms. Tumer.
Plaintiff alleges in her amended complaint that unspecified OCC personnel
"contacted [her] and informed her that a wire directed to her was within their
possession." See Am. Compl. tf 1 . Although Ms. Tumer elsewhere identifies
Timothy Long and "Aida Carter Plaza" as the OCC personnel with whom she
communicated regarding the alleged wire transfer, she offers no allegations as to
how these fwo individuals possessed authority to promise Ms. Turner a payment of
$   1,850,000.00.

       Finally, Ms. Turner fails to allege that she provided any consideration for the
OCC's alleged promise to pay her $1,850,000.00. This court and its predecessor
have stated that "'in the context of govemment contracts . . . consideration must
render a benefit to the govemment, and not merely a detriment to the contractor."'
Quiman, S.A. de C.V. v. United States,39 Fed. Cl. 171,179 (1997) (quoting
Metzger, Shadyac & Schwarz v. United States, 12 Cl. Ct.602,605 (1987)), aff'd,
178 F.3d 13 13 (Fed. Cir. 1999). Here, Ms. Turner's alleged actions provided no
benefit to the government. Although plaintiff contends that her payments of
$420.00 and $3,700.00 constitute sufficient consideration to support the existence
of a contract, see Pl.'s Resp. at 15, the amended complaint describes these
payments simply as "required fee[s]" necessary to effectuate the release ofthe
funds allegedly due Ms. Tumer, see Am. Compl. flfl 1, 7. Ms. Turner has failed to
plead any facts suggesting that her alleged payments of$420.00 and $3,700.00
provided any benefit to the government, and therefore has failed to demonstrate
any exchange ofconsideration necessary to form a binding contuact.

       Plaintiffs failure to present a non-frivolous allegation ofan implied-in-fact
contract becomes all the more apparent when one considers the declarations of Ms.
Pointer, Ms. Parkhurst, and Ms. Carter. As noted supra, when the moving party
has challenged the truth ofjurisdictional facts bearing on the existence ofan
implied-in-fact contract with the United States, the court may make findings of fact
pertinent to the existence ofsuch a contract. See, e.g., Central Freighl, 87 Fed. Cl.
at 109. Furthermore, in making findings of fact pertinent to its jurisdiction, the
court is not limited to the pleadings but may consider extrinsic evidence such as
declarations. See id.; Rocovich,933 F .2d at 994 (citations omitted). Here, by
offering the declarations of Ms. Pointer, Ms. Parkhurst, and Ms. Carter, defendant
has challenged the truth ofjurisdictional facts alleged by Ms. Turner. Based upon


                                         t4
those declarations, the court finds that the individuals with whom Ms. Turner
allegedly corresponded were not OCC personnel, and therefore were not vested
with the requisite authority to bind the United States in contract.?

      Having failed to allege facts which would support any of the required
elements of an implied-in-fact contract, Ms. Tumer cannot identify any money-
mandating source entitling her to the relief she seeks, and therefore has failed to
demonstrate this court's jurisdiction over her claim. Plaintiff s amended complaint
must therefore be dismissed pursuant to RCFC 12(bXl) for lack of subject matter
iurisdiction.

                                        CONCLUSION

       For all of the foregoing reasons, the court concludes that Ms. Tumer has
failed to demonstrate any basis for the court's jurisdiction. Her amended
complaint must therefore be dismissed pursuant to RCFC 12(b)(1). Accordingly, it
is hereby ORDERED that

       (l)      Defendant's Motion to Dismiss, filed September 16,2013, is
                GRANTED;


         7/ The court also notes that the amended complaint alludes to the supposed "negligence"
of OCC personnel. ,See Am. Compl. jlfl 3 ("Mr. Timothy Long's refusal to pay the IMF the
$3,700.00 placed the Comptroller ofthe Currency in breach ofthe implied in-fact contract and is
Iiable for the damage[s] that the Plaintiffhas sustained due to his negligence . . . ."), I I ("The
wire was not received due to the negligence ofthe Office ofthe Comptroller ofthe Currency and
the refusal to make payment ofthe $3,700.00 to the IMF to remove the stop order to release her
wire . . . ."). To the extent that the amended complaint could be construed as claiming that the
government acted negligently - a claim which sounds in tort - the court lacks jurisdiction over
any such claim. See 28 U.S.C. $ 1 9l(a)(1) (confening jurisdiction "to renderjudgment upon
any claim against the United States founded either upon the Constitution, or any Act ofCongress
or any regulation ofan executive department, or upon any express or implied contract with the
United States, or for liquidated or unliquidated damages in cases not sounding in tort")
(emphasis added); Shearin v. United States,992 F .2d I I 95, I 197 (Fed. Cir. I 993) ("lt is well
settled that the United States Court of Federal Claims Iacks - and its predecessor the United
States Claims Court lacked - jurisdiction to entertain tort claims." (citing 28 U.S.C. $ la9l(a)(l)
(1988))); Burttv. United States, lT6 Ct. Cl. 310, 313-14 (1966) ("[A] party cannot bring a
tortious claim within this court's jurisdiction by framing it in implied contract.") (citation
omitted).

                                                15
      The Clerk's Office is directed to ENTER final judgment in favor of
      defendant DISMISSING the amended complaint without prejudice;
      and

/?)   Each party shall bear its own costs.




                                  l6